Roberts, J.
Tbis is a suit upon a title bond, for specific performance. There was no service of process on tbe defendants ; nor does it appear, by tbe recital in tbe judgment entry, that they appeared. Tbe plaintiff appeared, and acknowledged satisfaction of bis demand, and tbe court rendered simply a judgment for costs, against tbe defendants.
It certainly would have been erroneous, in tbis case, to have rendered a judgment against tbe defendants for costs, they having neither appeared nor been served with process. But there being no decree, disposing of tbe cause, there is no final judgment which tbis court can revise. (Warren v. Shuman, 5 Tex. Rep. 441.) Tbe writ of error will therefore be dismissed.
Writ of error dismissed.